11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                       JUDGMENT

Ricky Lee Stroble,                              * From the 259th District
                                                  Court of Jones County,
                                                  Trial Court No. 023588.

Vs. No. 11-16-00007-CV                          * August 25, 2016

Crystal Reyes and Warden Webb,                  * Memorandum Opinion by Willson, J.
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the orders below. Therefore, in accordance with this
court’s opinion, the orders of the trial court are in all things affirmed.